DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to the amendment received 23 August 2022.

Claims 1, 16, 17, 19 and 20 are currently amended, claims 2-14 and 18 are as originally presented and claim 15 is cancelled.  In summary, claims 1-14 and 16-20 are pending in the application.

The amendment of the title of the specification is not accepted.  The invention is directed to stroboscopic image generation, not stereoscopic image generation as presented in the Applicant’s amendment.
The following title is suggested: Techniques for Stroboscopic Image Generation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Arpa et al. (U. S. Patent Application Publication 2003/0085992 A2, already of record, hereafter ‘992) and in view of Brown et el. (U. S. Patent 6,665,342 B1, already of record, hereafter ‘342) and further in view of Prandoni et el. (U. S. Patent Application Publication 2004/0017504 A1, hereafter ‘504).

Regarding claim 1 (Currently Amended), Arpa teaches an image processing device (‘992; fig. 2; ¶ 0028-0029) comprising: circuitry (‘992; fig. 2; ¶ 0028-0029)  configured to: generate a stroboscopic model (‘992; fig. 7; ¶ 0045-0046; movement of the object, the trailing shadow 708 may be used to show prior positions of the moving object as it moves through the scene; fig. 2, element 210, 3D model generator; ¶ 0028)) including 3D models (‘992; fig. 2, element 210, 3D model generator; ¶ 0044-0045; foreground objects are segmented and their depth and shapes recovered, enabling the modeling of these objects in three dimensions; moving objects are likewise modeled; numerous 3D models may be generated) of a subject arranged in a three-dimensional space (‘992; fig. 5; ¶ 0045; fig. 7; ¶ 0045-0046; movement of the object, the trailing shadow 708 may be used to show prior positions of the moving object as it moves through the scene), the 3D models (‘992; fig. 2, element 210, 3D model generator; ¶ 0044-0045; foreground objects are segmented and their depth and shapes recovered, enabling the modeling of these objects in three dimensions; moving objects are likewise modeled; numerous 3D models may be generated) being generated from a plurality of viewpoint images captured from a plurality of viewpoints at a plurality of times (‘992; figs. 11A-11C; elements 1116-1120; ¶ 0057; fig. 3; ¶ 0034-0036; fig. 7; ¶ 0046; generated from a plurality of viewpoint images captured from a plurality of viewpoints at a plurality of times); [[and]] but does not teach set camerawork of a virtual camera in accordance with a state of the 3D models arranged in the stroboscopic model, the camerawork being set for capturing the stroboscopic model by the virtual camera to generate a stroboscopic image; and select, from the 3D models and based on whether or not a degree of overlapping between the 3D models in the three-dimensional space are a threshold value or less, a 3D model to be arranged in the stroboscopic model.
Brown, working in the same field of endeavor, however, teaches set camerawork of a virtual camera in accordance with a state of the 3D models arranged in the stroboscopic model (‘342; col. 4; ln. 44-58), the camerawork being set for capturing the stroboscopic model by the virtual camera to generate a stroboscopic image (‘342; col. 4; ln. 44-58; col. 4, ln. 59 through col. 5, ln. 24); and select, from the 3D models (342; figs. 6a and 6b; col. 8, ln. 26-48), a 3D model to be arranged in the stroboscopic model (‘342; col. 4; ln. 44-58) and 
Prandoni, also working in the same field of endeavor, teaches based on whether or not a degree of overlapping between the 3D models in the three-dimensional space are a threshold value or less (‘504; ¶ 0036-00380 images to set the desired stroboscopic effect the degree of overlapping; overlap is determined based on the distance traveled by the object or the position of the object relative and for the example given, the threshold distance is approaching zero as the action is a fast rotation of the object which unfold in place.) for the benefit of generating a stroboscopic image sequence based on a 3D model.
It would have been obvious to one of ordinary skill in the art prior to the filing of the invention to have combined the techniques for employing a 3D model to set a virtual camera to generate a stroboscopic image as taught by Brown with the threshold or less of overlapping between the 3D models as taught by Prandoni combined with the with the image processing apparatus capable of stroboscopic image generation as taught by Arpa for the benefit of generating a stroboscopic image sequence based on a 3D model.

In regard to claim 2 (Original), Arpa, Brown and Prandoni teach the image processing device according to claim 1 and further teach wherein the camerawork includes capturing positions and attitudes at which the virtual camera captures the stroboscopic model (‘992; ¶ 0031; ¶ 0044; object can be visualized from different viewpoints and appear geometrically correct within the scene).

Regarding claim 3 (Original), Arpa, Brown and Prandoni teach the image processing device according to claim 2 and further teach wherein a frame of the stroboscopic image is generated for each of the capturing positions (‘992; ¶ 0029).

In regard to 4 (Original), Arpa, Brown and Prandoni teach the image processing device according to claim 1 and further teach wherein the circuitry is further configured to: set the camerawork in accordance with a model distribution of the 3D models arranged in the stroboscopic model (‘992; figs. 11A-11C; elements 1116-1120; ¶ 0057; fig. 3; ¶ 0034-0036; fig. 7; ¶ 0046; generated from a plurality of viewpoint images captured from a plurality of viewpoints at a plurality of times).

Regarding claim 5 (Original), Arpa, Brown and Prandoni teach the image processing device according to claim 4, wherein the circuitry is further configured to: set the camerawork in accordance with a trajectory of the 3D models arranged in the stroboscopic model (‘992; fig. 7 elements 706, and 708); (342; figs. 6a and 6b; col. 8, ln. 26-48).

In regard to 6 (Original), Arpa, Brown and Prandoni teach the image processing device according to claim 5 and further teach wherein the circuitry is further configured to: set a density of capturing positions of the virtual camera on a capturing route that is a parallel capturing route including a capturing route along the trajectory of the 3D models arranged in the stroboscopic model to a density that is greater than a density of capturing positions of the virtual camera on a capturing route that is not the parallel capturing route (‘342; col. 4, ln. 59 through col. 5, ln 11; sampling rate based on distance traveled in the image).

Regarding claim 7 (Original), Arpa, Brown and Prandoni teach the image processing device according to claim 4 and further teach wherein the circuitry is further configured to: set, in accordance with the model distribution, a capturing start position and a capturing finish position of the virtual camera (‘342; col. 4, ln. 50-55; start frame through end frame to encapsulate the event).

In regard to 8 (Original), Arpa, Brown and Prandoni teach the image processing device according to claim 7 and further teach wherein the circuitry is further configured to: set, in accordance with a trajectory of the 3D models, the capturing start position and the capturing finish position of the virtual camera (‘342; col. 4, ln. 50-55; start frame through end frame to encapsulate the event).

Regarding claim 9 (Original), Arpa, Brown and Prandoni teach the image processing device according to claim 8 and further teach wherein the circuitry is further configured to: set, as the capturing start position of the virtual camera, a position in a direction perpendicular to the trajectory of the 3D models (342; fig. 6a; col. 8, ln. 26-48).

In regard to 10 (Original), Arpa, Brown and Prandoni teach the image processing device according to claim 2 and further teach wherein the circuitry is further configured to: set the capturing positions on a surrounding line that surrounds all the 3D models arranged in the stroboscopic model (342; fig. 6b; col. 8, ln. 26-48).

Regarding claim 11 (Original), Arpa, Brown and Prandoni teach the image processing device according to claim 2 and further teach wherein the subject is an animal (‘342; fig. 2, human represented, fig. 6b, shark represented), and wherein the circuitry is further configured to: set the camerawork for the stroboscopic model in accordance with a face of the animal (‘342; fig. 2, col. 4, ln. 44-58).

In regard to 12 (Original), Arpa, Brown and Prandoni teach the image processing device according to claim 11 and further teach wherein the circuitry is further configured to: set the capturing positions and the attitudes such that the stroboscopic model is captured in a direction facing the face of the animal (‘342; fig. 2, col. 4, ln. 44-58).

Regarding claim 13 (Original), Arpa, Brown and Prandoni teach the image processing device according to claim 2 and further teach wherein the circuitry is further configured to: set a position of a camera having captured the plurality of viewpoint images as a capturing start position or a capturing finish position of the virtual camera (‘342; col. 4, ln. 50-55; start frame through end frame to encapsulate the event); and set an attitude of the camera having captured the plurality of viewpoint images as the attitude of the virtual camera at the capturing start position or the capturing finish position (‘342; col. 4, ln. 50-55; start frame through end frame to encapsulate the event).

In regard to 14 (Original), Arpa, Brown and Prandoni teach the image processing device according to claim 1 and further teach wherein the circuitry is further configured to: change the camerawork, in accordance with an operation of a user (‘992; ¶ 0031), by moving a position or an attitude of the virtual camera with restriction of the movement of the virtual camera around an x axis, a y axis, or a z axis (‘342; figs 6a and 6b).

Claim 15 Cancelled.

In regard to claim 16 (Currently Amended), Arpa, Brown and Prandoni teach the image processing device according to claim [[15]] 1, wherein the circuitry is further configured to: select, based on the degree of overlapping [[of]] between the 3D models being the threshold value or less (‘342; col. 3; ln. 59-64; col. 4. ln. 59 through col. 5, ln. 11; a specified time interval allows setting the overlapping of the images to set the desired stroboscopic effect where the time interval is related to the degree of overlapping; overlap is determined based on the distance traveled by the object or the position of the object relative to some other object in the sequence allowing for the desired overlapping), [[a]] the 3D model to be arranged in the stroboscopic model (‘342; col. 4; ln. 44-58).

Regarding claim 17 (Currently Amended), Arpa, Brown and Prandoni teach the image processing device according to claim 1 and further teach wherein the circuitry is further configured to: select, in accordance with an operation of a user and from among all of the 3D models in the stroboscopic model (‘992; ¶0031; ¶0046), the 3D models to be arranged in the stroboscopic model (‘342; col. 4; ln. 44-58).

In regard to 18, Arpa, Brown and Prandoni teach the image processing device according to claim 17 and further teach wherein the circuitry is further configured to: select part of the 3D models arranged in the stroboscopic model (‘992; ¶0031; ¶0046); and generate the stroboscopic model in which the selected part of the 3D models is arranged (‘342; col. 4; ln. 44-58), wherein the selected part of 3D models is fewer in number than all of the 3D models (‘342; col. 4; ln. 44-58).

Claim 19 is rejected as for claim 1 above.

Claim 20 is rejected as for claim 1 above where the non-transitory computer-readable medium having embodied thereon a program, which when executed by a computer causes the computer to execute an imaging processing method is cited as (‘992; ¶ 0028; computer with memory programed for the invention).

Response to Arguments
Applicant’s arguments with respect to claims 1-14 and 16-20 have been considered but are not persuasive because the arguments apply to the amended claims and do not reflect the current citations and combination of references and citations used in the current prior art rejection presented above that was necessitated by the Applicant’s amendment.

The Applicant’s arguments filed 23 August 2022 are primarily based upon the amended claim features incorporated into independent claims 1, 19 and 20.

The Examiner respectfully submits that, at the time Applicant argued against the references, Applicant was arguing against limitations that had not been previously claimed and thus, were not previously examined nor addressed in the previous office action and requests that Applicant look to the Office Action provided above wherein these newly added limitations have now been examined and addressed with some material from the newly added Prandoni reference.

Independent claims 1, 19 and 120 are rejected as shown in the claim rejection section above and are argued as shown immediately above.

Dependent claims 2-14 and 16-18 are rejected for being dependent upon a rejected base claim and for the additional features that they add as shown in the claim rejection section above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MARTELLO whose telephone number is (571) 270-1883.  The Examiner can normally be reached on Monday-Friday 9AM-5PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao WU can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/EDWARD MARTELLO/            Primary Examiner, Art Unit 2613